ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaobing Zhang on 12/10/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 10/18/2021 with the following claim set. Claims not listed are left unamended:

1. (Currently Amended) A system, comprising:
at least one non-transitory computer-readable storage medium including a set of instructions; and
at least one processor in communication with the at least one non-transitory computer-readable storage medium, wherein when executing the instructions, the system is directed to:
divide a plane of a k-space into a first region and a second region, wherein the second region is adjacent to the first region;
divide the second region into a third region, a fourth region, a fifth region, and a sixth region, wherein the first region is located in a center section of the plane of the k-space, the first region is defined by at least four sides including two sides in a first direction and two sides in a second direction different from the first direction, the third region is located along the two sides of the first region in the first direction, the fourth region is located along the two sides of the first region in the second direction, the fourth region is defined by at least two sides in the first direction, the fifth region is located along the two sides of the fourth region in the first direction, and wherein the first region has a larger sampling density than the third region, and the fourth region has a larger sampling density than the fifth region;
assign the first region a full sampling pattern;
assign at least one part of the second region an irregular undersampling pattern, the irregular undersampling pattern including a restrained undersampling pattern, wherein the restrained undersampling pattern includes a restraint region, the restraint region being determined by a process including:
determining a first unsampled point at a central section of the restraint region; 
determining a second unsampled point adjacent to the first unsampled point along a first predetermined direction; and
determining a third unsampled point whose position satisfies a predetermined positional relationship with the first unsampled point, the first unsampled point and the third unsampled point being aligned along a second predetermined direction that is different from the first predetermined direction; 
sampling a plurality of remaining points in the restraint region with a certain probability; and
determine a Magnetic Resonance Imaging (MRI) scanning plan according to the plane of the k-space,
wherein the k-space is a Fourier space of a three dimensional MRI image, and the plane of the k-space is based on at least one phase encoding direction of a pulse sequence.

2. (Cancelled)

3. (Cancelled)


divide the second region into a seventh region and a eighth region; and
assign at least one part of the seventh region the irregular undersampling pattern.

5. (Currently Amended) The system of claim 4, wherein the system is further directed to:
assign at least one part of the eighth region a regular undersampling pattern,
wherein a sampling rate of the fourth region is 1/R, and wherein R is a positive integer greater than 1.

6. (Cancelled)

7. (Currently Amended) A system, comprising:
at least one non-transitory computer-readable storage medium including a set of instructions; and
at least one processor in communication with the at least one non-transitory computer-readable storage medium, wherein when executing the instructions, the system is directed to:
divide a plane of a k-space into a first region and a second region, wherein the second region is adjacent to the first region;
divide the second region into a third region, a fourth region, a fifth region, and a sixth region, wherein the first region is located in a center section of the plane of the k-space, the first region is defined by at least four sides including two sides in a first direction and two sides in a second direction different from the first direction, the third region is located along the two sides of the first region in the first direction, the fourth region is located along the two sides of the first region in the second direction, the fourth region is defined by at least two sides in the first direction, the fifth region is located along the two sides of the fourth region in the first direction, and wherein the first region has a larger sampling density than the third region, and the fourth region has a larger sampling density than the fifth region;
obtain imaging data of a subject, or a portion thereof, captured by an MRI system according to an undersampling pattern, the undersampling pattern including a restrained undersampling pattern, wherein the restrained undersampling pattern includes a restraint region, the restraint region being determined by a process including:
determining a first unsampled point at a central section of the restraint region; 
determining a second unsampled point adjacent to the first unsampled point along a first predetermined direction; and
determining a third unsampled point whose position satisfies a predetermined positional relationship with the first unsampled point, the first unsampled point and the third unsampled point being aligned along a second predetermined direction that is different from the first predetermined direction;
sampling a plurality of remaining points in the restraint region with a certain probability;
execute a first iterative procedure comprising:
performing a soft-thresholding de-noising operation on a sparsifying transform domain of the imaging data; and
determining a first iteration number of the soft-thresholding de-noising operation;
determine that the first iteration number meets a first threshold;
execute, in response to the determination that the first iteration number meets the first threshold, a second iterative procedure comprising:
performing a total variation algorithm on the de-noised imaging data to provide processed imaging data; and
determining a second iteration number of the total variation algorithm operation;
determine that a sum of the first iteration number and the second iteration number meets a second threshold; and

wherein the first threshold is lower than the second threshold.

8. (Original) The system of claim 7, wherein the system is further directed to: 
optimize the total variation algorithm by a gradient descent operation.

9. (Previously Amended) The system of claim 7, wherein the first iterative procedure further comprising:
filling back the acquired imaging data into the k-space obtained after de-noising operation; and
performing the de-noising operation on the sparsifying transform domain of the filled-back imaging data.

10. (Original) The system of claim 7, wherein the system is further directed to:
determine that the sum of the first iteration number and the second iteration number is lower than the second threshold;
perform a weighted synthesis operation on the processed imaging data to generate synthesized imaging data; and
perform the soft-thresholding de-noising operation on the sparsifying transform domain of the synthesized imaging data.

11. (Original) The system of claim 7, wherein the system is further directed to:
perform a parallel imaging procedure on the imaging data.

12. (Previously Amended) The system of claim 7, wherein the system is further directed to:

perform a high-pass filtering operation on the imaging data to generate filtered imaging data; 
determine that the sum of the first iteration number and the second iteration number meets the second threshold; and
perform, based on the reference phase, a phase correction operation on the filtered imaging data to generate phase corrected imaging data,
wherein the processed imaging data include the phase corrected imaging data.

13. (Previously Amended) The system of 12, wherein the system is further directed to:
obtain the processed imaging data by performing a parallel imaging procedure on the phase corrected imaging data.

14. (Currently Amended) A system, comprising:
at least one non-transitory computer-readable storage medium including a set of instructions; and
at least one processor in communication with the at least one non-transitory computer-readable storage medium, wherein when executing the instructions, the system is directed to:
divide a plane of a k-space into a first region and a second region, wherein the second region is adjacent to the first region;
divide the second region into a third region, a fourth region, a fifth region, and a sixth region, wherein the first region is located in a center section of the plane of the k-space, the first region is defined by at least four sides including two sides in a first direction and two sides in a second direction different from the first direction, the third region is located along the two sides of the first region in the first direction, the fourth region is located along the two sides of the first region in the second direction, the fourth region is defined by at least two sides in the first direction, the fifth region is located along the two sides of the fourth region in the first direction, and wherein the first region has a larger sampling density than the third region, and the fourth region has a larger sampling density than the fifth region;
obtain imaging data of a subject, or a portion thereof, captured by an MRI system according to an undersampling pattern, the undersampling pattern including a restrained undersampling pattern, wherein the restrained undersampling pattern includes a restraint region, the restraint region being determined by a process including:
determining a first unsampled point at a central section of the restraint region; 
determining a second unsampled point adjacent to the first unsampled point along a first predetermined direction; and
determining a third unsampled point whose position satisfies a predetermined positional relationship with the first unsampled point, the first unsampled point and the third unsampled point being aligned along a second predetermined direction that is different from the first predetermined direction;
sampling a plurality of remaining points in the restraint region with a certain probability;
determine a reference phase of an image based on the imaging data;
perform a high-pass filtering operation on the imaging data to provide filtered imaging data;
perform a parallel imaging procedure on the filtered imaging data;
perform a phase correction operation on the imaging data to provide phase corrected imaging data; and
determine a reconstruction image of the subject, or a portion thereof, according to the phase corrected imaging data.

15.-23. (Cancelled)

24. (Currently Amended) The system of claim 1, wherein the system is further directed to:
 a subject, or a portion thereof, based on the MRI scanning plan;
execute a first iterative procedure comprising:
performing a soft-thresholding de-noising operation on a sparsifying transform domain of the imaging data; and
determining a first iteration number of the soft-thresholding de-noising operation;
determine that the first iteration number meets a first threshold;
execute, in response to determining that the first iteration number meets the first threshold, a second iterative procedure comprising:
performing a total variation algorithm on the de-noised imaging data to provide processed imaging data; and
determining a second iteration number of the total variation algorithm operation;
determine that a sum of the first iteration number and the second iteration number meets a second threshold; and
generate a reconstruction image of the subject, or a portion thereof, based on the processed imaging data,
wherein the first threshold is lower than the second threshold.

25. (Previously Amended) The system of claim 24, wherein the system is further directed to: 
optimize the total variation algorithm by a gradient descent operation.

26. (Previously Amended) The system of claim 24, wherein the first iterative procedure further comprising:
filling back the acquired imaging data into the k-space obtained after de-noising operation; and


27. (Previously Amended) The system of claim 24, wherein the system is further directed to:
determine that the sum of the first iteration number and the second iteration number is lower than the second threshold; and
the performing a soft-thresholding de-noising operation on a sparsifying transform domain of the imaging data including:
performing a weighted synthesis operation on the processed imaging data to generate synthesized imaging data; and
performing the soft-thresholding de-noising operation on the sparsifying transform domain of the synthesized imaging data.

28. (Previously Amended) The system of claim 24, wherein the system is further directed to:
determine a reference phase of the imaging data; 
perform a high-pass filtering operation on the imaging data to generate filtered imaging data; 
determine that the sum of the first iteration number and the second iteration number meets the second threshold; and
perform, based on the reference phase, a phase correction operation on the filtered imaging data to generate phase corrected imaging data,
wherein the processed imaging data include the phase corrected imaging data.

29. (Previously Amended) The system of claim 28, wherein the system is further directed to:
.

Reasons for Allowance
As per the 12/10/2021 telephone interview Applicant has agreed to amend the claims to incorporate subject matter that was indicated as allowable.
The restriction requirement as set forth in the Office action mailed on 03/27/2020 is hereby rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 4, 5, 7-14, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a method to divide a plane of a k-space into a first region and a second region, wherein the second region is adjacent to the first region; divide the second region into a third region, a fourth region, a fifth region, and a 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661